Exhibit 10.23

 

DOMESTIC

PLEDGE AGREEMENT

 

THIS DOMESTIC PLEDGE AGREEMENT (as amended and modified from time to time, this
“Domestic Pledge Agreement”) dated as of January 30, 2008 is by and among the
parties identified as “Pledgors” on the signature pages hereto and such other
parties as may become Pledgors hereunder after the date hereof (individually a
“Pledgor”, and collectively the “Pledgors”) and BANK OF AMERICA, N.A., as
collateral agent under the Intercreditor Agreement (defined below) (in such
capacity, the “Collateral Agent”) for the holders of the Secured Obligations
(defined below).

 

WITNESSETH

 

WHEREAS, pursuant to that certain Note Purchase Agreement, dated as of the date
hereof (as amended, modified or supplemented from time to time, the “2008 Note
Agreement”), among the GFI Group, Inc. (the “Company”) and the institutional
investors signatory thereto (collectively, the “2008 Purchasers”), the Company
has issued and sold to the 2008 Purchasers $60,000,000 in aggregate principal
amount of the Company’s 7.17% Senior Notes due January 30, 2013 (together with
all notes issued in substitution or exchange therefor or in replacement thereof
in accordance with the terms of the 2008 Note Agreement, the “2008 Senior
Notes”);

 

WHEREAS, in connection with the 2008 Note Agreement, certain Domestic
Subsidiaries (each, a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”) of the Company are executing and delivering to the 2008 Purchasers
a Subsidiary Guaranty Agreement, dated as of the date hereof, pursuant to which
such Domestic Subsidiaries guarantee to the 2008 Purchasers all of the Company’s
obligations under the Note Documents; and

 

WHEREAS, this Domestic Pledge Agreement is required under the terms of the 2008
Note Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.                                                 DEFINITIONS.

 

                (a)       Capitalized terms used and not otherwise defined
herein shall have the meanings provided in the 2008 Note Agreement.

 

                (b)       As used herein, the following terms shall have the
meanings assigned thereto in the Uniform Commercial Code in effect in the State
of New York on the date hereof: Accession, Financial Asset, Proceeds, Securities
Account and Security.

 

                (c)       As used herein, the following terms shall have the
meanings set forth below:

 

--------------------------------------------------------------------------------


 

“Credit Agreement” means that certain Credit Agreement dated as of February 24,
2006 (as amended or modified from time to time) among the Company and GFI
Holdings Limited as the borrowers, the guarantors party thereto, the lenders
party thereto and Bank of America, N.A. as administrative agent for the lenders.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
the United States of America or any jurisdiction thereof.

 

“Foreign Subsidiary”: any Subsidiary of the Company organized under the laws of
a jurisdiction other than the United States of America or any jurisdiction
thereof.

 

“Intercreditor Agreement” means that certain intercreditor agreement dated as of
the date hereof among the 2008 Purchasers, the Company, the Collateral Agent,
Bank of America, N.A. in its capacity as administrative agent under the Credit
Agreement and Subsidiary Guarantors party thereto.

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

“Secured Obligations” means, without duplication, (i) all of the obligations of
the Company and the Subsidiary Guarantors to the 2008 Purchasers under the 2008
Note Agreement and the other Note Documents (including, but not limited to, any
interest accruing after the commencement by or against the Company or any
Subsidiary Guarantor of a proceeding under any Debtor Relief Laws, regardless of
whether such interest is an allowed claim under such proceeding), whether now
existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, howsoever evidenced, created, held or acquired, whether
primary, secondary, direct, contingent, or joint and several, as such
obligations may be amended, modified, increased, extended, renewed or replaced
from time to time, and (ii) all costs and expenses incurred in connection with
enforcement and collection of the foregoing obligations, including reasonable
attorney’s fees.

 

“UCC” means the Uniform Commercial Code.

 

SECTION 2.                                                 PLEDGE AND GRANT OF
SECURITY INTEREST.

 

To secure the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations, each Pledgor hereby grants, pledges and assigns to the Collateral
Agent, for the benefit of the holders of the

 

2

--------------------------------------------------------------------------------


 

Secured Obligations, a continuing security interest in, any and all right, title
and interest of such Pledgor in and to the following, whether now owned or
existing or owned, acquired, or arising hereafter (collectively, the “Pledged
Collateral”):

 

                   (a)        Pledged Shares.  (i) One hundred percent (100%)
(or, if less, the full amount owned by such Pledgor) of the issued and
outstanding Capital Stock owned by such Pledgor of each Domestic Subsidiary set
forth on Schedule 2(a) attached hereto and (ii) sixty-five percent (65%) (or, if
less, the full amount owned by such Pledgor) of the issued and outstanding
shares of each class of Capital Stock (and in any event no more than 65% of the
voting stock in the aggregate) owned by such Pledgor of each Foreign Subsidiary
set forth on Schedule 2(a) attached hereto, in each case together with the
certificates (or other agreements or instruments), if any, representing such
Capital Stock, and all options and other rights, contractual or otherwise, with
respect thereto (collectively, together with the Capital Stock described in
Section 2(b) and 2(c) below, the “Pledged Shares”), including, but not limited
to, the following:

 

                  (A)        all shares, securities, membership interests or
other equity interests representing a dividend on any of the Pledged Shares, or
representing a distribution or return of capital upon or in respect of the
Pledged Shares, or resulting from a stock split, revision, reclassification or
other exchange therefor, and any subscriptions, warrants, rights or options
issued to the holder of, or otherwise in respect of, the Pledged Shares; and

 

                   (B)        without affecting the obligations of the Pledgors
under any provision prohibiting such action hereunder or under the 2008 Note
Agreement, in the event of any consolidation or merger involving the issuer of
any Pledged Shares and in which such issuer is not the surviving entity, all
Capital Stock of the successor entity formed by or resulting from such
consolidation or merger.

 

                   (b)        Additional Shares.  (i) One hundred percent (100%)
(or, if less, the full amount owned by such Pledgor) of the issued and
outstanding Capital Stock owned by such Pledgor of each other Domestic
Subsidiary that is a Material Subsidiary (including, without limitation, any
Person that hereafter becomes a Domestic Subsidiary that is a Material
Subsidiary) and (ii) sixty-five percent (65%) (or, if less, the full amount
owned by such Pledgor) of the issued and outstanding shares of each class of
Capital Stock (and in any event no more than 65% of the voting stock in the
aggregate) owned by such Pledgor of any Person that hereafter becomes a direct
(first tier) Foreign Subsidiary that is a Material Subsidiary, including,
without limitation, the certificates (or other agreements or instruments)
representing such Capital Stock.

 

                   (c)        Accessions and Proceeds.  All Accessions and all
Proceeds of any and all of the foregoing.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Capital Stock to the Collateral Agent as collateral security for the
Secured Obligations.  Upon delivery to the

 

3

--------------------------------------------------------------------------------


 

Collateral Agent, such additional Capital Stock shall be deemed to be part of
the Pledged Collateral of such Pledgor and shall be subject to the terms of this
Domestic Pledge Agreement whether or not Schedule 2(a) is amended to refer to
such additional Capital Stock.

 

SECTION 3.                                                 SECURITY FOR SECURED
OBLIGATIONS.

 

The security interest created hereby in the Pledged Collateral of each Pledgor
constitutes continuing collateral security for the Secured Obligations (subject
to Section 24 hereof).

 

SECTION 4.                                                 DELIVERY OF THE
PLEDGED COLLATERAL.

 

Each Pledgor hereby agrees that:

 

                   (a)        Delivery of Certificates.  Each Pledgor shall
deliver to the Collateral Agent (i) simultaneously with or prior to the
execution and delivery of this Domestic Pledge Agreement, all certificates
representing the Pledged Shares of such Pledgor and (ii) promptly upon the
receipt thereof by or on behalf of such Pledgor, all other certificates and
instruments constituting Pledged Collateral of such Pledgor.  Prior to delivery
to the Collateral Agent, all such certificates and instruments constituting
Pledged Collateral of such Pledgor shall be held in trust by such Pledgor for
the benefit of the Collateral Agent pursuant hereto.  All such certificates and
instruments shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, substantially in the form provided in Schedule 4(a) attached hereto.

 

                   (b)        Additional Securities.  If such Pledgor shall
receive by virtue of its being or having been the owner of any Pledged
Collateral, any (i) certificate or instrument, including without limitation, any
certificate representing a dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares or other equity interests, stock splits,
spin-off or split-off, promissory notes or other instruments; (ii) option or
right, whether as an addition to, substitution for, or an exchange for, any
Pledged Collateral or otherwise; (iii) dividends payable in securities; or
(iv) distributions of securities in connection with a partial or total
liquidation, dissolution or reduction of capital, capital surplus or paid-in
surplus, then such Pledgor shall receive such certificate, instrument, option,
right or distribution in trust for the benefit of the Collateral Agent, shall
segregate it from such Pledgor’s other property and shall deliver it forthwith
to the Collateral Agent in the exact form received together with any necessary
endorsement and/or appropriate stock power duly executed in blank, substantially
in the form provided in Schedule 4(a), to be held by the Collateral Agent as
Pledged Collateral and as further collateral security for the Secured
Obligations.

 

                   (c)        Financing Statements.  Each Pledgor authorizes the
Collateral Agent to file one or more financing statements (with collateral
descriptions broader, including without limitation “all assets” and/or “all
personal property” collateral descriptions, and/or less specific than the
description of the Collateral contained herein) disclosing the

 

4

--------------------------------------------------------------------------------


 

Collateral Agent’s security interest in the Pledged Collateral.  Each Pledgor
agrees to execute and deliver to the Collateral Agent such financing statements
and other filings as may be reasonably requested by the Collateral Agent in
order to perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor.

 

SECTION 5.                                                 REPRESENTATIONS AND
WARRANTIES.

 

Each Pledgor hereby represents and warrants to the Collateral Agent, for the
benefit of the holders of the Secured Obligations, that so long as any of the
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated:

 

                   (a)        Authorization of Pledged Shares.  The Pledged
Shares of such Pledgor are duly authorized and validly issued, are fully paid
and nonassessable and are not subject to the preemptive rights of any Person.

 

                   (b)        Title.  Such Pledgor has good and indefeasible
title to the Pledged Collateral of such Pledgor and is the legal and beneficial
owner of such Pledged Collateral free and clear of any Lien, other than
Permitted Liens.  There exists no “adverse claim” within the meaning of
Section 8-102 of the UCC with respect to the Pledged Shares of such Pledgor.

 

                   (c)        Exercising of Rights.  The exercise by the
Collateral Agent of its rights and remedies hereunder will not violate any law
or governmental regulation or any material contractual restriction binding on or
affecting such Pledgor or any of its property.

 

                   (d)        Pledgor’s Authority.  Except as may be required by
applicable foreign laws affecting the pledge of Capital Stock of Foreign
Subsidiaries, no authorization, approval or action by, and no notice or filing
with any Governmental Authority or with the issuer of any Pledged Shares is
required either (i) for the pledge made by such Pledgor or for the granting of
the security interest by such Pledgor pursuant to this Domestic Pledge Agreement
(except as have been already obtained) or (ii) for the exercise by the
Collateral Agent or the holders of the Secured Obligations of their rights and
remedies hereunder (except as may be required by the UCC or laws affecting the
offering and sale of securities).

 

                   (e)        Security Interest/Priority.  This Domestic Pledge
Agreement creates a valid security interest in favor of the Collateral Agent for
the benefit of the holders of the Secured Obligations, in the Pledged Collateral
of such Pledgor.  The delivery to the Collateral Agent of certificates
evidencing the Pledged Collateral of such Pledgor, together with duly executed
stock powers in respect thereof, will perfect and establish the first priority
(subject to Liens permitted pursuant to the terms of the Note Documents) of the
Collateral Agent’s security interest in any certificated Pledged Collateral of
such Pledgor that constitutes a Security.  The filing of appropriate UCC
financing statements in the appropriate filing offices in the jurisdiction of
organization of such Pledgor or obtaining “control” over such interests in
accordance with the provisions of Section

 

5

--------------------------------------------------------------------------------


 

8-106 of the UCC will perfect and establish the first priority (subject to Liens
permitted pursuant to the terms of the Note Documents) of the Collateral Agent’s
security interest in any uncertificated Pledged Collateral that constitutes a
Security.  The filing of appropriate UCC financing statements in the appropriate
filing offices in the jurisdiction of organization of the applicable Pledgor
will perfect and establish the first priority of the Collateral Agent’s security
interest in any Pledged Collateral that does not constitute a Security to the
extent that a security interest therein may be perfected by such filing.  Except
as set forth in this subsection (e), no action is necessary to perfect the
security interests granted by the Pledgors under this Domestic Pledge Agreement.

 

                    (f)        Partnership and Membership Interests.  Except as
previously disclosed to the Collateral Agent, none of the Pledged Shares
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

 

                   (g)        No Other Interests.  Other than as set forth on
Schedule 2(a) attached hereto, no Pledgor owns any Capital Stock in any
(i) Domestic Subsidiary that is a Material Subsidiary or (ii) direct (first
tier) Foreign Subsidiary that is a Material Subsidiary.

 

SECTION 6.                                                 COVENANTS.

 

Each Pledgor hereby covenants, that so long as any of the Secured Obligations
remains outstanding and until all of the commitments relating thereto have been
terminated, such Pledgor shall:

 

                   (a)        Books and Records.  Mark its books and records
(and shall cause the issuer of the Pledged Shares of such Pledgor to mark its
books and records) to reflect the security interest granted to the Collateral
Agent, for the benefit of the holders of the Secured Obligations, pursuant to
this Domestic Pledge Agreement.

 

                   (b)        Defense of Title.  Warrant and defend title to and
ownership of the Pledged Collateral of such Pledgor at its own expense against
the claims and demands of all other parties claiming an interest therein, keep
such Pledged Collateral free from all Liens, except for Liens permitted pursuant
to the terms of the Note Documents, and not sell, exchange, transfer, assign,
lease or otherwise dispose of Pledged Collateral of such Pledgor or any interest
therein, except as permitted under the 2008 Note Agreement and the other Note
Documents.

 

                   (c)        Further Assurances.  Promptly execute and deliver
at its expense all further instruments and documents and take all further action
that may be necessary or that the Collateral Agent may reasonably request in
order to (i) perfect and protect the security interest created hereby in the
Pledged Collateral of such Pledgor (including, without limitation, any and all
action necessary to satisfy the Collateral Agent that the

 

6

--------------------------------------------------------------------------------


 

Collateral Agent has obtained a first priority (subject to Liens permitted
pursuant to the terms of the Note Documents) perfected security interest in such
Pledged Collateral); (ii) enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder in respect of the Pledged Collateral of such
Pledgor; and (iii) otherwise effect the purposes of this Domestic Pledge
Agreement, including, without limitation and if requested by the Collateral
Agent, delivering to the Collateral Agent irrevocable proxies in respect of the
Pledged Collateral of such Pledgor.

 

                   (d)        Amendments.  Not make or consent to any amendment,
termination or other modification or waiver with respect to any of the Pledged
Collateral of such Pledgor or enter into any agreement or allow to exist any
restriction with respect to any of the Pledged Collateral of such Pledgor other
than pursuant hereto or as may be permitted under the Intercreditor Agreement.

 

                   (e)        Compliance with Securities Laws.  File all reports
and other information now or hereafter required to be filed by such Pledgor with
the United States Securities and Exchange Commission and any other state,
federal or foreign agency in connection with the ownership of the Pledged
Collateral of such Pledgor.

 

                    (f)        Issuance or Acquisition of Capital Stock.  Not,
without executing and delivering, or causing to be executed and delivered, to
the Collateral Agent such agreements, documents and instruments as the
Collateral Agent may reasonably request for the purpose of perfecting its
security interest therein, issue or acquire any Capital Stock constituting
Pledged Collateral consisting of an interest in a partnership or a limited
liability company that (i) is dealt in or traded on a securities exchange or in
a securities market, (ii) by its terms expressly provides that it is a security
governed by Article 8 of the UCC, (iii) is an investment company security,
(iv) is held in a Securities Account or (v) constitutes a Security or a
Financial Asset.

 

SECTION 7.                                                 ADVANCES BY HOLDERS
OF THE SECURED OBLIGATIONS.

 

On failure of any Pledgor to perform any of the covenants and agreements
contained herein, the Collateral Agent may, at its sole option and in its sole
discretion, upon notice to the Pledgors, perform the same and in so doing may
expend such sums as the Collateral Agent may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien (other than a Lien permitted pursuant to the terms of the Note
Documents), expenditures made in defending against any adverse claim and all
other expenditures that the Collateral Agent or the holders of the Secured
Obligations may make for the protection of the security hereof or may be
compelled to make by operation of law.  All such sums and amounts so expended
shall be repayable by the Pledgors on a joint and several basis (subject to
Section 24 hereof) promptly upon timely notice thereof and demand therefor,
shall constitute additional Secured Obligations and shall bear interest from the
date said amounts are expended at the Default Rate.  No such performance of any
covenant or agreement by the Collateral Agent or the holders of the Secured
Obligations on behalf of any Pledgor, and no such advance or expenditure
therefor, shall relieve the Pledgors of any default under the terms of this

 

7

--------------------------------------------------------------------------------


 

Domestic Pledge Agreement, the other Note Documents or any other documents
relating to the Secured Obligations.  The holders of the Secured Obligations may
make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Pledgor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.

 

SECTION 8.                                                 REMEDIES.

 

                (a)       General Remedies.  Upon the occurrence of an Event of
Default and during the continuation thereof, the Collateral Agent shall have, in
addition to the rights and remedies provided herein, in the Note Documents, in
any other documents relating to the Secured Obligations, or by law (including,
without limitation, levy of attachment and garnishment), the rights and remedies
of a secured party under the UCC of the jurisdiction applicable to the affected
Pledged Collateral.

 

                (b)       Sale of Pledged Collateral.  Upon the occurrence of an
Event of Default and during the continuation thereof, without limiting the
generality of this Section 8 and, except as provided below, without notice, the
Collateral Agent may, in its sole discretion, sell or otherwise dispose of or
realize upon the Pledged Collateral, or any part thereof, in one or more
parcels, at public or private sale, at any exchange or broker’s board or
elsewhere, at such price or prices and on such other terms as the Collateral
Agent may deem commercially reasonable, for cash, credit or for future delivery
or otherwise in accordance with applicable law.  To the extent permitted by law,
any holder of the Secured Obligations may in such event, bid for the purchase of
such securities.  Each Pledgor agrees that, to the extent notice of sale shall
be required by law and has not been waived by such Pledgor, any requirement of
reasonable notice shall be met if notice, specifying the place of any public
sale or the time after which any private sale is to be made, is personally
served on or mailed, postage prepaid, to such Pledgor, in accordance with the
notice provisions of Section 18 of the 2008 Note Agreement at least ten days
before the time of such sale.  The Collateral Agent shall not be obligated to
make any sale of Pledged Collateral of such Pledgor regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

 

                (c)       Private Sale.  Upon the occurrence of an Event of
Default and during the continuation thereof, the Pledgors recognize that the
Collateral Agent may deem it impracticable to effect a public sale of all or any
part of the Pledged Shares or any of the securities constituting Pledged
Collateral and that the Collateral Agent may, therefore, determine to make one
or more private sales of any such Pledged Collateral to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
Pledged Collateral for their own account, for investment and not with a view to
the distribution or resale thereof.  Each Pledgor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made

 

8

--------------------------------------------------------------------------------


 

in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to delay sale of any such Pledged Collateral for the period of time
necessary to permit the issuer of such Pledged Collateral to register such
Pledged Collateral for public sale under the Securities Act.  Each Pledgor
further acknowledges and agrees that any offer to sell such Pledged Collateral
that has been (i) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such offer may be advertised without prior
registration under the Securities Act), or (ii) made privately in the manner
described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Collateral Agent may, in such event, bid for the
purchase of such Pledged Collateral.

 

                (d)       Retention of Pledged Collateral.  To the extent
permitted under applicable law, in addition to the rights and remedies
hereunder, upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent may, after providing the notices required by
Sections 9-620 and 9-621 of the UCC or otherwise complying with the requirements
of applicable law of the relevant jurisdiction, accept or retain all or any
portion of the Pledged Collateral in satisfaction of the Secured Obligations. 
Unless and until the Collateral Agent shall have provided such notices, however,
the Collateral Agent shall not be deemed to have accepted or retained any
Pledged Collateral in satisfaction of any Secured Obligations for any reason.

 

                (e)       Deficiency.  In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Collateral Agent or the holders of the Secured Obligations are legally entitled,
the Pledgors shall be jointly and severally liable (subject to Section 24
hereof) for the deficiency, together with interest thereon at the Default Rate,
together with the costs of collection and reasonable attorney’s fees.  Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Pledgors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

 

SECTION 9.                                                 RIGHTS OF THE
COLLATERAL AGENT.

 

                (a)       Power of Attorney.  In addition to other powers of
attorney contained herein, each Pledgor hereby designates and appoints the
Collateral Agent, on behalf of the holders of the Secured Obligations, and each
of its designees or agents, as attorney-in-fact of such Pledgor, irrevocably and
with power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

 

                    (i)        to demand, collect, settle, compromise and
adjust, and give discharges and releases concerning the Pledged Collateral, all
as the Collateral Agent may reasonably deem appropriate;

 

                   (ii)        to commence and prosecute any actions at any
court for the purposes of collecting any of the Pledged Collateral and enforcing
any other right in respect thereof;

 

9

--------------------------------------------------------------------------------


 

                  (iii)        to defend, settle or compromise any action
brought and, in connection therewith, give such discharge or release as the
Collateral Agent may reasonably deem appropriate;

 

                  (iv)        to pay or discharge taxes, liens, security
interests or other encumbrances levied or placed on or threatened against the
Pledged Collateral;

 

                   (v)        to direct any parties liable for any payment in
connection with any of the Pledged Collateral to make payment of any and all
monies due and to become due thereunder directly to the Collateral Agent or as
the Collateral Agent shall direct;

 

                  (vi)        to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Pledged Collateral;

 

                 (vii)        to sign and endorse any drafts, assignments,
proxies, stock powers, verifications, notices and other documents relating to
the Pledged Collateral;

 

                (viii)        to execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
security and pledge agreements, affidavits, notices and other agreements,
instruments and documents that the Collateral Agent may reasonably deem
appropriate in order to perfect and maintain the security interests and liens
granted in this Domestic Pledge Agreement and in order to fully consummate all
of the transactions contemplated therein;

 

                   (ix)        to exchange any of the Pledged Collateral or
other property upon any merger, consolidation, reorganization, recapitalization
or other readjustment of the issuer thereof and, in connection therewith,
deposit any of the Pledged Collateral with any committee, depository, transfer
agent, registrar or other designated agency upon such terms as the Collateral
Agent may reasonably deem appropriate;

 

                    (x)        to vote for a shareholder resolution, or to sign
an instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral into the name of the Collateral Agent or one or more of the holders
of the Secured Obligations or into the name of any transferee to whom the
Pledged Collateral or any part thereof may be sold pursuant to Section 8 hereof;
and

 

                   (xi)        to do and perform all such other acts and things
as the Collateral Agent may reasonably deem appropriate in connection with the
Pledged Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated.  The Collateral Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Collateral Agent in this Domestic Pledge Agreement,
and shall not be liable for any failure to do so or any delay in doing so.  The
Collateral Agent shall not be liable

 

10

--------------------------------------------------------------------------------


 

for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct.  This
power of attorney is conferred on the Collateral Agent solely to protect,
preserve and realize upon its security interest in the Pledged Collateral.

 

                (b)       Performance by the Collateral Agent of Obligations. 
If any Pledgor fails to perform any agreement or obligation contained herein
following a written request from the Collateral Agent to do so, the Collateral
Agent itself may perform, or cause performance of, such agreement or obligation,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by the Pledgors on a joint and several basis pursuant to Section 24
hereof.

 

                (c)       Assignment by the Collateral Agent.  The Collateral
Agent may from time to time assign the Pledged Collateral and any portion
thereof to a successor agent in accordance with the Intercreditor Agreement, and
the assignee shall be entitled to all of the rights and remedies of the
Collateral Agent under this Domestic Pledge Agreement in relation thereto.

 

                (d)       The Collateral Agent’s Duty of Care.  Other than the
exercise of reasonable care to assure the safe custody of the Pledged Collateral
while being held by the Collateral Agent hereunder, the Collateral Agent shall
have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that the applicable Pledgors shall be responsible for
preservation of all rights in the Pledged Collateral, and the Collateral Agent
shall be relieved of all responsibility for the Pledged Collateral upon
surrendering it or tendering the surrender of it to the applicable Pledgors. 
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any of the Pledged Collateral.

 

                (e)       Voting Rights in Respect of the Pledged Collateral.

 

                    (i)        To the extent permitted by law, each Pledgor may
exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral of such Pledgor or any part thereof for any purpose not
inconsistent with the terms of this Domestic Pledge Agreement or the Note
Documents until (A) such time as an Event of Default shall have occurred and be
continuing and (B) the 2008 Purchasers have accelerated payment of the Notes
pursuant to the 2008 Note Agreement; and

 

                   (ii)        If an Event of Default has occurred and is
continuing and the 2008 Purchasers have accelerated payment of the Notes as
contemplated in subparagraph (e)(i) above, all rights of a Pledgor to exercise
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to paragraph (i) of this subsection shall

 

11

--------------------------------------------------------------------------------


 

cease during the existence of such Event of Default and all such rights shall
thereupon become vested in the Collateral Agent, which shall then during the
continuance of such Event of Default have the sole right to exercise such voting
and other consensual rights.

 

                                                  (f)       Dividend Rights in
Respect of the Pledged Collateral.

 

                    (i)        Subject to Section 4(b) hereof, each Pledgor may
receive and retain any and all dividends (other than stock dividends and other
dividends constituting Pledged Collateral addressed hereinabove) or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Note Documents until (A) such time as an Event of Default shall have
occurred and be continuing and (B) the 2008 Purchasers have accelerated payment
of the Notes pursuant to the 2008 Note Agreement.

 

                   (ii)        If an Event of Default has occurred and is
continuing and the 2008 Purchasers have accelerated payment of the Notes as
contemplated in subparagraph (f)(i) above:

 

                  (A)        all rights of a Pledgor to receive the dividends
and interest payments that it would otherwise be authorized to receive and
retain pursuant to paragraph (i) of this subsection shall cease during the
existence of such Event of Default and all such rights shall thereupon be vested
in the Collateral Agent, which shall then during the continuance of such Event
of Default have the sole right to receive and hold as Pledged Collateral such
dividends and interest payments; and

 

                   (B)        all dividends and interest payments that are
received by a Pledgor contrary to the provisions of paragraph (A) of this
subsection shall be received in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Pledgor, and shall be
forthwith paid over to the Collateral Agent as Pledged Collateral in the exact
form received, to be held by the Collateral Agent as Pledged Collateral and as
further collateral security for the Secured Obligations.

 

                   (g)        Release of Pledged Collateral.  Subject to the
terms of the Note Documents, the Collateral Agent may release any of the Pledged
Collateral from this Domestic Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Domestic Pledge Agreement as to any Pledged Collateral not expressly
released or substituted, and this Domestic Pledge Agreement shall continue as a
first priority lien on all Pledged Collateral not expressly released or
substituted.

 

SECTION 10.                                           RIGHTS OF REQUIRED
HOLDERS.

 

All rights of the Collateral Agent hereunder, if not exercised by the Collateral
Agent, may be exercised by the Required Holders.  If such rights are so
exercised by the Required Holders,

 

12

--------------------------------------------------------------------------------


 

then the Required Holders shall have all of the rights, privileges and
indemnities afforded the Collateral Agent in the exercise of such rights.

 

SECTION 11.                                           APPLICATION OF PROCEEDS.

 

Upon the occurrence and during the continuation of an Event of Default, any
payments in respect of the Secured Obligations and any proceeds of the Pledged
Collateral, when received by the Collateral Agent or any of the holders of the
Secured Obligations in cash or its equivalent, will be applied in reduction of
the Secured Obligations in the order set forth in the Intercreditor Agreement,
and each Pledgor irrevocably waives the right to direct the application of such
payments and proceeds and acknowledges and agrees that the Collateral Agent
shall have the continuing and exclusive right to apply any and all such payments
and proceeds to payment of the Secured Obligations, in each case in accordance
with the terms of the Intercreditor Agreement.

 

SECTION 12.                                           CONTINUING AGREEMENT.

 

                (a)       This Domestic Pledge Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect so long as
any of the Secured Obligations remain outstanding and until all of the
commitments relating thereto have been terminated (other than any obligations
with respect to the indemnities set forth in the Note Documents).  Upon such
payment and termination, this Domestic Pledge Agreement shall be automatically
terminated and the Collateral Agent and the holders of the Secured Obligations
shall, upon the request and at the expense of the Pledgors, forthwith release
all of its liens and security interests hereunder and shall execute and deliver
all UCC termination statements and/or other documents reasonably requested by
the Pledgors evidencing such termination.  Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Domestic Pledge Agreement.

 

                (b)       This Domestic Pledge Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Collateral Agent or any holder of
the Secured Obligations as a preference, fraudulent conveyance or otherwise
under any bankruptcy, insolvency or similar law, all as though such payment had
not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including reasonable attorney’s fees) incurred by the
Collateral Agent or any holder of the Secured Obligations in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

 

SECTION 13.                                           AMENDMENTS AND WAIVERS.

 

This Domestic Pledge Agreement and the provisions hereof may not be amended,
waived, modified, changed, discharged or terminated except as set forth in the
Note Documents.

 

13

--------------------------------------------------------------------------------


 

SECTION 14.                                           SUCCESSORS IN INTEREST.

 

This Domestic Pledge Agreement shall create a continuing security interest in
the Collateral and shall be binding upon each Pledgor, its successors and
assigns, and shall inure, together with the rights and remedies of the
Collateral Agent and the holders of the Secured Obligations hereunder, to the
benefit of the Collateral Agent and the holders of the Secured Obligations and
their successors and permitted assigns; provided, however, that, except as
provided in the Note Documents, none of the Pledgors may assign its rights or
delegate its duties hereunder without the prior written consent of the Required
Holders under the 2008 Note Agreement.  To the fullest extent permitted by law,
each Pledgor hereby releases the Collateral Agent and each holder of the Secured
Obligations, and their respective successors and assigns, and their respective
officers, employees or agents from any liability for any act or omission
relating to this Domestic Pledge Agreement or the Collateral, except for any
liability arising from the gross negligence or willful misconduct of the
Collateral Agent or such holder, or their respective officers, employees or
agents.

 

SECTION 15.                                           NOTICES.

 

All notices required or permitted to be given under this Domestic Pledge
Agreement shall be given as provided in the Note Documents.

 

SECTION 16.                                           COUNTERPARTS.

 

This Domestic Pledge Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.  It shall not be necessary
in making proof of this Domestic Pledge Agreement to produce or account for more
than one such counterpart.

 

SECTION 17.                                           HEADINGS.

 

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Domestic Pledge Agreement.

 

SECTION 18.                                           GOVERNING LAW; SUBMISSION
TO JURISDICTION; VENUE.

 

                (a)       THIS DOMESTIC PLEDGE AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE COLLATERAL AGENT AND EACH PURCHASER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

                (b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
DOMESTIC PLEDGE AGREEMENT OR ANY OTHER NOTE DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS DOMESTIC PLEDGE

 

14

--------------------------------------------------------------------------------


 

AGREEMENT, EACH PLEDGOR AND THE COLLATERAL AGENT, ON BEHALF OF ITSELF AND EACH
2008 PURCHASER, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PLEDGOR AND THE COLLATERAL
AGENT, ON BEHALF OF ITSELF AND EACH 2008 PURCHASER, IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
DOMESTIC PLEDGE AGREEMENT OR ANY OTHER NOTE DOCUMENT OR OTHER DOCUMENT RELATED
THERETO.  EACH PLEDGOR AND THE COLLATERAL AGENT, ON BEHALF OF ITSELF AND EACH
2008 PURCHASER, WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

SECTION 19.                                           WAIVER OF RIGHT TO TRIAL
BY JURY.

 

EACH PARTY TO THIS DOMESTIC PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS DOMESTIC PLEDGE
AGREEMENT OR ANY OTHER NOTE DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS DOMESTIC PLEDGE AGREEMENT OR ANY OTHER NOTE DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS DOMESTIC
PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DOMESTIC PLEDGE AGREEMENT
AND THE OTHER NOTE DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 20.                                           SEVERABILITY.

 

If any provision of this Domestic Pledge Agreement is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect  to the illegal, invalid or unenforceable
provisions.

 

SECTION 21.                                           ENTIRETY.

 

This Domestic Pledge Agreement, the other Note Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including

 

15

--------------------------------------------------------------------------------


 

any commitment letters or correspondence relating to the Note Documents, any
other documents relating to the Secured Obligations, or the transactions
contemplated herein and therein.

 

SECTION 22.                                           SURVIVAL.

 

All representations and warranties of the Pledgors hereunder shall survive the
execution and delivery of this Domestic Pledge Agreement, the other Note
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

 

SECTION 23.                                           OTHER SECURITY.

 

To the extent that any of the Secured Obligations are now or hereafter secured
by property other than the Pledged Collateral (including, without limitation,
real and other personal property owned by a Pledgor), or by a guarantee,
endorsement or property of any other Person, then the Collateral Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of any Event of Default, and the Collateral Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Collateral Agent shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or the Secured Obligations or any of the
rights of the Collateral Agent or the holders of the Secured Obligations under
this Domestic Pledge Agreement, under any of the other Note Documents or under
any other document relating to the Secured Obligations.

 

SECTION 24.                                           JOINT AND SEVERAL
OBLIGATIONS OF PLEDGORS.

 

                (a)       Each of the Pledgors is accepting joint and several
liability hereunder in consideration of the financial accommodation to be
provided by the holders of the Secured Obligations, for the mutual benefit,
directly and indirectly, of each of the Pledgors and in consideration of the
undertakings of each of the Pledgors to accept joint and several liability for
the obligations of each of them.

 

                (b)       Each of the Pledgors jointly and severally hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Pledgors with respect to
the payment and performance of all of the Secured Obligations arising under this
Domestic Pledge Agreement, the other Note Documents and any other documents
relating to the Secured Obligations, it being the intention of the parties
hereto that all the Secured Obligations shall be the joint and several
obligations of each of the Pledgors without preferences or distinction among
them.

 

                (c)       Notwithstanding any provision to the contrary
contained herein, in any other of the Note Documents or in any other documents
relating to the Secured Obligations, the obligations of each Subsidiary
Guarantor under the Subsidiary Guaranty, the other Note Documents and the
documents relating to the Secured Obligations shall be limited to an aggregate
amount equal to the

 

16

--------------------------------------------------------------------------------


 

largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Domestic Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

18

--------------------------------------------------------------------------------


 

PLEDGORS:

GFI GROUP INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

GFI GROUP LLC,

 

a New York limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

GFINET INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

GFI BROKERS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

INTERACTIVE VENTURES LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

19

--------------------------------------------------------------------------------


 

 

FENICS SOFTWARE INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

AMEREX BROKERS, LLC., a                  limited
liability company

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

20

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

21

--------------------------------------------------------------------------------


 

FORM OF IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

the following shares of capital stock of
                                        , a                         
                            :

 

Number of Shares

 

Certificate Number

 

 

 

 

 

 

 

 

 

 

and irrevocably appoints
                                                                     its agent
and attorney-in-fact to transfer all or any part of such capital stock and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.

 

 

[HOLDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

SCHEDULE 4(a)

 

--------------------------------------------------------------------------------